DETAILED ACTION
Status of Claims
	Claims 1-18 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaer (US 3,042,592).
Considering claim 1, Schaer discloses a method of chromium plating (title), comprising:
Controlling a full wave bridge (= controlling a resistance of a current bridge circuit, Col. 11 lines 29-46);
Depositing chromium during the ‘on’ time on an aluminum substrate (Col. 13 lines 71-74, see current form, Example VI, Col. 1 lines 9-10, etc. = depositing a first chromium layer on the substrate, the substrate being positioned in a chromium bath (e.g. bath C), wherein the first chromium layer is deposited by supplying current from a power source (e.g. input 30, Col. 2 lines 43-70), the power source being electrically connected to the substrate and to one or more terminals positioned in the chromium bath, see Figure 8);
Providing an ‘off’ time whereby the chromium units formed are decomposed (Col. 14 lines 5-15, Figure 10, = etching the first chromium layer, wherein the first chromium layer is etched by engaging a current bridge (e.g. full wave bridge connected rectifier, 32), when engaged, forming an electrical connection between the substrate and the one or more terminals that closes the current bridge circuit, the current bridge circuit comprising the current bridge (32), terminals (33, 34), substrate (aluminum article to be plated), and chromium bath (Figure 8)). Regarding the “matte” finish, Schaer discloses wherein the current density may be increased to form a milky and not clear bright finish (Col. 21 lines 9-14).
Considering claim 2, Schaer discloses a pulse ‘on’ and ‘off’ times which provide the depositing and etching at least for three cycles (Figures 9-11), therefore there is present a first intermediate chromium layer and additional etching. Providing a subsequent ‘on’ period of plating chromium, Figure 10 (= Depositing a final chromium layer, wherein the final chromium layer is deposited by supplying current from the power source, Col. 1 lines 53-70).
Considering claim 5, Schaer discloses wherein the power supply does not supply current while the current bridge is engaged (i.e. blocking current flow; Col. 11 lines 47-59). 
Considering claim 6, Schaer discloses the use of the full wave bridge connected rectifier (32) and wherein the current bridge is disengaged while the power source supplies current (Col. 11 lines 29-59). 
Considering claim 11, Schaer discloses wherein the one or more terminals positioned in the chromium bath comprise one or more anodes (33) positioned in the chromium bath (Col. 11 line 36). 
Considering claim 12, Schaer discloses that the ‘off’ periods are controlled by controlling the bath and temperature (Col. 14 lines 31-36). 
Considering claim 13, Schaer discloses wherein the bridge comprises a variable resistor (Col. 18 line 71) and wherein the rectifier blocks current flow (Col. 11 lines 47-59). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7, 9-10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 3,042,592).
Considering claim 3, Schaer discloses the claimed invention as applied above.  Schaer discloses the method comprising finite cycles of ‘on’ and ‘off’ periods as depicted in Figures 8-10 for example.  Each cycle of ‘on’ produces an additional layer of chromium and each instance of ‘off’ time decomposes a portion of the chromium material.  Schaer does not explicitly disclose the method comprising cycles for forming four layers of chromium through the cycling, however, the mere duplication of the cycling of Schaer has no patentable significance unless a new and unexpected result is produced. It would have been obvious to continue the cycling steps of Schaer for producing a thicker chromium film. 
Considering claim 4, Schaer discloses the same claimed method with the same claimed materials therefore the claimed gloss level would be expected.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Moreover, Schaer discloses adjusting the brightness of the chromium by adjusting the current density, therefore one of ordinary skill in the art would understand the brightness to be adjustable based on the applied current density (Col. 21 lines 4-26). 
Considering claim 7, Schaer discloses operating the method in a half cycle therefore the use of a switch is necessarily present (Col. 18 lines 68-73). 
Considering claim 9, Schaer does not explicitly disclose the microstructure formation from etching, however, Schaer discloses the same claimed method comprising the same claimed materials therefore the etching to form microstructures would necessarily be present. 
Considering claim 10, Schaer does not explicitly disclose the etching of an outer chromium oxide layer, however, Schaer discloses the same claimed method comprising the same claimed materials therefore the etching of an oxide layer would necessarily be present. One of ordinary skill in the art would expect an oxide layer to form on the surface of the chromium given the oxide nature of the chromium plating bath (see Bath C composition). 
Considering claims 14 and 15, Schaer discloses the use of a variable resistor. Schaer does not disclose the amplitude of the resistance when the variable resistor is closed, however, one of ordinary skill in the art would expect an amplitude of the resistance to be within or near the claimed milliohm range given that Schaer is performing the same claimed invention with the same claimed materials. 
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 3,042,592) in view of Anton et al. (US 2007/0026205).
Considering claims 16-18, Schaer discloses the claimed invention as applied to claim 1 above.  Schaer does not disclose the method comprising applying and/or removing a mask. 
In the same or similar field of forming decorative coatings (title), Anton discloses a method wherein a photomask (646) is formed and patterned on a surface of a substrate (610) and subsequently a material (622) is formed within the openings of the photoresist.  Anton discloses wherein decorative coatings include electroplating chromium material to provide a chromium colored decorative surface [0067]-[0069].  As shown in figure 22, the photoresist pattern is subsequently removed after electroplating. Regarding the layering of the chromium layers in regards to the pattern.  Anton demonstrates the patterning capability of a patterned photoresist and electroplating chromium.  The claimed layering presents no new and/or unexpected result.  For example, claim 16 aligns with the layering depicted in Figures 19-22 of Anton.  Claim 17 varies in that the photoresist is removed and an electroplating process is there after performed.  The final chromium layer would therefore be patterned within the spacing provided by the removal of the photoresist pattern.  Regarding claim 18, the deposition of a chromium layer on a substrate without a mask would provide a chromium layer as a base layer without a pattern (e.g. the electroplating referred to in Schaer).  Removal of a subsequently formed mask would result in patterning particular layers. Regarding forming a photoresist pattern between the steps of Schaer, one of ordinary skill in the art would readily apply a patterning technique between chromium plated layers to produce a decorative patterned coating. 
Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2001/0054557) in view of Raymond et al. (US 3,470,082).
Considering claim 1, Taylor discloses a method of electroplating chromium (abstract), the method comprising:
Depositing a first chromium layer (i.e. applying a forward pulse current) on a substrate (i.e. cathode substrate), the substrate being positioned in a chromium bath, wherein the first chromium layer is deposited by supplying current from a power source, the power source being electrically connected to the substrate and to one or more terminals (e.g. anode, cathode) positioned in the chromium bath; and
Etching the first chromium layer (e.g. reverse pulse current); and
Taylor does not disclose the claimed current bridge circuit. 
In the same or similar field of electroplating chromium, Raymond discloses the electroplating of multiple substrates within a single chromium bath (abstract).  Raymond discloses that variable resistors are used to control the current applied to each substrate such that each circuit is individually controlled.  Raymond teaches that the variable resistors provide precise control over the quantity of current flowing through each of the mutually independent electrolyzing circuits and particularly between the cathodic part and the anode associated therewith in each circuit (Col. 3 line 69- Col. 4 line 28).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a variable resistor (i.e. claimed current bridge) to carry out multiple depositions within a common electroplating bath.   It would have been obvious to modify the chromium electroplating of Taylor with variable resistors to carry out chromium electroplating to multiple substrates within a common electroplating bath.  The variable resistors allow for the control of current.  The “matte finish” of the preamble does not give life, meaning and vitality to the claim.  
Considering claim 8, the flow of current is reversed during the reverse pulse plating of Taylor. The variable resistor is engaged for controlling the current. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,208,392 (Reichert). Although the claims at issue are not identical, they are not patentably distinct from each other because Reichert discloses a method of creating on a substrate, a chrome-plated surface having a matte finish comprising controlling a resistance of a current bridge circuit, depositing a first chromium layer on the substrate and etching the first chromium layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795